Citation Nr: 0406961	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus, lumbar spine, with degenerative 
changes.

2.  Entitlement to a compensable evaluation for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to March 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

For reasons which will become apparent, the issue of 
entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus, lumbar spine, with degenerative 
changes, will be addressed in the REMAND portion of this 
decision.  This issue is being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  

The Board notes that in her August 2002 notice of 
disagreement, the veteran requested entitlement to individual 
unemployability benefits.  This issue has not been addressed 
by the RO in a rating action; thus, this matter is hereby 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  Since July 31, 2003, the veteran's service-connected 
hepatitis C has been manifested by daily fatigue with minor 
weight loss and hepatomegaly as well as incapacitating 
episodes with symptoms such as fatigue, nausea, and vomiting 
having a total duration of at least four weeks, but less than 
six weeks, during the past twelve month period, without 
substantial weight loss, incapacitating episodes having a 
total duration of at least six weeks during the last twelve 
months, or near constant debilitating symptoms.  

3.  During the period from March 6, 2001 to July 30, 2003, 
the veteran's service-connected hepatitis C was 
nonsymptomatic, without medical evidence of fatigue, malaise, 
weight loss, nausea, vomiting, anorexia, arthralgia, or right 
upper quadrant pain.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for service-
connected hepatitis C have been met from July 31, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.112, 4.114, Diagnostic Code 7354 (2003).  

2.  The criteria for a compensable evaluation for service-
connected hepatitis C have not been met for the period from 
March 6, 2001 to July 30, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7354 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to a compensable evaluation for 
hepatitis C.  The record contains the veteran's service 
medical records, VA treatment records, private treatment 
records, a current VA examination report, and hearing 
testimony from the veteran and her spouse.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue of entitlement to a compensable 
evaluation for hepatitis C.  Under these circumstances, no 
further action is necessary to assist the veteran with this 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of her service-
connected hepatitis C.  The discussions in the rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Additionally, a RO 
letter dated in November 2001 explained to the veteran what 
information and/or evidence was necessary to support her 
claim, what information and/or evidence was needed from her, 
what information VA would obtain for her, and where to send 
the information or evidence.  The Board therefore finds that 
the notice requirements of the new law have been met with 
respect to the claim of entitlement to a compensable 
evaluation for hepatitis C.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was informed of the VCAA in a November 2001 letter 
from the RO, and the RO initially considered the veteran's 
claim in a July 2002 rating action.  Thus, this requirement 
of Pelegrini v. Principi, 17 Vet. App.  412 (2004), has been 
met.  

In Pelegrini, the court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertinent to 
your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
words of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The November 2001 
RO letter told the veteran of the information necessary to 
support her claim and requested that she notify the RO of any 
additional information or evidence she wanted VA to obtain in 
support of her claim.  The November 2001 letter also asked 
the veteran to send the RO any additional evidence as soon as 
possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Factual Background

Relevant service medical records demonstrate the veteran was 
diagnosed with hepatitis C in 1996.  She was noted to be 
asymptomatic with normal enzymes in 1997.  A clinical record 
dated in March 1999 noted increased ALT findings.  A liver 
biopsy was recommended at that time.  

Upon VA examination dated in April 2002, the veteran denied 
any signs or symptoms of hepatitis.  It was noted that she 
was currently taking no treatment related to hepatitis.  The 
veteran denied any type of colic, abdominal pain, distention, 
weakness, fatigue, or any other type of problem.  Physical 
examination was noted as absolutely normal, and the examiner 
found no ascites, hematochezia, melena, or pain.  The 
veteran's weight was reported as stable.  It was noted that 
laboratory results showed the veteran as currently having 
active hepatitis C.  A relevant diagnosis of hepatitis C per 
laboratory testing was noted.  

In a July 2002 rating decision, the RO, in pertinent part, 
granted service connection for hepatitis C, evaluated as 
noncompensable, effective from March 6, 2001.  In August 
2002, the veteran filed a notice of disagreement as to the 
assigned evaluation for her service-connected hepatitis C.  
The veteran reported having constant fatigue at that time, 
but stated it might be due to current medications.  

A VA clinical record dated in March 2002 reflects the veteran 
denied experiencing melena, hematochezia, headaches, or 
weight changes.  A VA liver biopsy dated in May 2003 
demonstrates chronic hepatitis C with severe periportal 
inflammation, Grade 4 with septal fibrosis with architectural 
distortion and no obvious cirrhosis, Stage 3.  Mild steatosis 
was also noted.  It was noted that AVT treatment was needed 
and that a Grade 4/Stage 3 biopsy was very threatening.  A 
June 2003 clinical record notes the veteran's weight as 140.4 
pounds.  Clinical records reflect antiviral treatment was 
begun in July 2003.  An October 2003 clinical record notes 
the veteran was in her 13th week of therapy.  She was noted 
to have nausea and vomiting on bad days and a good appetite 
on good days.  The veteran reported experiencing fatigue, but 
denied myalgia, arthralgia, headaches, and depression.  Her 
weight was noted as 133.4 pounds.  The veteran was given a 
prescription medication for her nausea and it was noted that 
she was advised not to eat on the days she was nauseated.  It 
was noted that the veteran had completed 13 weeks of 
treatment and had 12 more weeks to go before completion in 
the middle of January 2004.

At her November 2003 Board hearing, the veteran testified to 
receiving a shot once a week and taking two pills a day for 
her hepatitis treatment.  She stated that the treatments were 
like chemotherapy.  She reported experiencing fatigue, 
nausea, vomiting, malaise, and weight loss.  The veteran 
testified that she had lost twenty-two pounds since beginning 
these treatments.  She also stated that she could not even 
make it out of a restaurant the previous night before getting 
sick.  The veteran testified that the shots made her very 
tired and required her to lie down for several hours.  She 
stated she no longer does housework, laundry, or any thing 
else around the house.  She also testified that her doctors 
told her she might need to be on low doses of this medication 
for the rest of her life.  The veteran's spouse testified 
that the veteran's illness had affected their sex life and 
their home life.  He stated that the veteran could not cook 
dinner without having to sit down, could not play with her 
grandchildren, or just enjoy herself.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

In the instant case, the veteran is technically not seeking 
an increased rating, since her appeal arises from the 
original assessment of a disability rating. In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hepatitis C is currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7354, which contemplates hepatitis C.  Under 
Diagnostic Code 7354, nonsymptomatic hepatitis C warrants a 
noncompensable rating.  Intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period warrants a 10 percent rating.  A 20 percent 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 
(2)).  The term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2003).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3 (2003).

Following a thorough review of the evidence, the Board 
concludes that the criteria for a 40 percent evaluation have 
been met for the period beginning July 31, 2003, the date the 
veteran began treatment for hepatitis C.  A May 2003 VA liver 
biopsy showed chronic hepatitis C with severe periportal 
inflammation, Grade 4, with septal fibrosis with 
architectural distortion and no obvious cirrhosis, Stage 3.  
Treatment records dated from July 31, 2003 demonstrate 
fatigue, nausea, vomiting, weight loss, and inflammation of 
the liver.  The veteran has been prescribed anti-nausea 
medication and the clinical records note that she was advised 
not to eat on the days that she is nauseated.  At her 
November 2003 Board hearing, the veteran testified to 
experiencing a twenty-two pound weight loss since beginning 
treatment.  The Board notes that clinical records demonstrate 
some weight loss from July to October 2003; however, there 
are no clinical notations of the veteran's weight since 
October 2003.  With all reasonable doubt resolved in favor of 
the veteran, the Board finds that this symptomatology more 
nearly approximates to a 40 percent evaluation in that it 
demonstrates daily fatigue with minor weight loss and 
hepatomegaly as well as incapacitating episodes with symptoms 
such as fatigue, nausea, anorexia, and vomiting having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve month period.  

The medical evidence does not demonstrate substantial weight 
loss as defined by 38 C.F.R. § 4.112 or other indications of 
malnutrition, incapacitating episodes having a total duration 
of at least six weeks, or near constant debilitating 
symptoms.  Thus, the Board concludes that the veteran's 
symptomatology is indicative of a 40 percent evaluation for 
service-connected hepatitis C for the period from July 31, 
2003.  

The medical evidence dated prior to July 31, 2003 does not 
demonstrate any weight loss or incapacitating episodes 
attributable to hepatitis C.  Upon VA examination dated in 
April 2002, the veteran denied any type of colic, abdominal 
pain, distention, weakness, or fatigue.  The examiner noted 
there was no hematochezia, melena, or pain noted on physical 
examination.  VA clinical records dated in 2002 are silent 
for any complaints of fatigue, malaise, weight loss, nausea, 
vomiting, arthralgia, or right upper quadrant pain related to 
hepatitis C.  Thus, the Board concludes that the criteria for 
a compensable evaluation for hepatitis C have not been met 
for the period from March 6, 2001 to July 30, 2003.  




ORDER

Entitlement to a 40 percent rating for service-connected 
hepatitis C is granted from July 31, 2003.

Entitlement to a compensable rating for service-connected 
hepatitis C is denied for the period from March 6, 2001 to 
July 30, 2003.


REMAND

In a July 2002 rating decision, the RO granted service 
connection for herniated nucleus pulposus, lumbar spine, with 
degenerative changes, evaluated as 10 percent disabling, 
effective from March 6, 2001.  The veteran has appealed the 
assigned disability rating and contends that a higher 
evaluation is warranted.

The veteran's service-connected nucleus pulposus, lumbar 
spine, with degenerative changes is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  However, during the 
pendency of the veteran's appeal, the regulations governing 
the evaluation of the spine were revised.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  The regulation governing the 
evaluation of intervertebral disc syndrome was also revised.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The RO has 
not considered the revised rating criteria for the spine in 
evaluating the veteran's service-connected disability.  
Furthermore, the veteran was last afforded a VA general 
medical examination in April 2002, and has not been afforded 
a VA examination by a specialist.  Thus, the Board concludes 
that a REMAND of this issue is necessary to afford the 
veteran a current and specialized medical examination and for 
review of her disability under the revised criteria. 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her spine 
disability since January 2003.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the current 
nature and severity of her service-
connected nucleus pulposus, lumbar spine, 
with degenerative changes.  The veteran's 
claims folder should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed and the findings 
reported in detail, including x-ray study 
and range of motion testing in degrees.  
In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
is requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state. 

The examiner is requested to state 
whether the veteran experiences 
incapacitating episodes as a result of 
her service-connected spine disability, 
and, if so, the total duration of 
incapacitation in terms of weeks during 
the past year.  The examiner should also 
comment upon the presence or absence of 
abnormal gait, favorable ankylosis, or 
unfavorable ankylosis.  The examiner 
should also identify any evidence of 
neuropathy due to the service-connected 
disability, including reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to disc disease should be 
identified, and the examiner should 
assess the frequency, severity, and 
duration of any attacks of sciatic 
neuropathy.  

A complete rationale for all opinions 
expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
evaluate the veteran's spine disability, 
considering both the former and the 
current criteria for evaluating the spine.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



